



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Lane, 2014 ONCA 587

DATE: 20140815

DOCKET: C57814

Simmons, Gillese and Hourigan JJ.A.

BETWEEN

The Attorney General of
    Canada on behalf of the United States of America

Appellant

and

Brandon William Lane, a.k.a. BossHiaka

Respondent

and

The Attorney General of Ontario

Intervener

Mark Sandler and Nancy Dennison, for the appellant

John Norris, for the respondent

Robert Hubbard and Michael Fawcett, for the intervener

Heard: June 16, 2014

On appeal from the judgment of Justice Brian W. Abrams of
    the Superior Court of Justice, dated September 26, 2013.

ENDORSEMENT

[1]

On July 2, 2014, this court released its decision in respect of the appeal
    in this matter (the Decision).  A question arose as to whether the
    publication ban imposed by the extradition judge during the extradition hearing
    applied to the Decision.

[2]

In our view, if not explicit, it is at least implicit that the ban is
    subject to further order of the court.  We would not apply the ban to the
    Decision.  Accordingly, it can be published.

Janet Simmons
    J.A.

E.E. Gillese
    J.A.

C.W. Hourigan J.A.


